—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 4, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
On his last day of employment, claimant learned that he had failed his physical and therefore would not be permitted to enter the Air Force Reserves as he had planned. Nevertheless, he still quit his job. Claimant’s employer testified that claimant never informed him that there was no longer a need to resign. He also testified that claimant could have continued working. Claimant’s testimony to the contrary merely pre*932sented a question of credibility for the Board to resolve. Under the circumstances, substantial evidence exists in the record to support the decision that claimant voluntarily left his employment without good cause.
Mikoll, J. P., Mercure, Weiss, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.